Citation Nr: 0714258	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  03-26 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased disability rating for 
pneumonia/bronchitis, currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total disability rating on the basis of 
individual unemployability due to a service-connected 
disability (TDIU rating).


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and husband




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran had active service from August 1972 to May 1973.

In a July 2005 decision, the Board denied the veteran's 
claims of entitlement to a rating higher than 30 percent for 
pneumonia/bronchitis and entitlement to TDIU.  The veteran 
duly appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (the Court).  In a November 
2006 Order, the Court granted a joint motion for remand of 
the Board's July 2005 decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a December 2006 letter, the Board notified the veteran of 
the Court's November 2006 Order that remanded her case to the 
Board for readjudication and the issuance of a new decision.  
The letter went on to state that if she intended to submit 
additional argument and/or evidence before the Board 
proceeded with readjudication, she must do so within 90 days 
of the letter.  

In correspondence received in February 2007, the veteran 
indicated that she did not have anything further to submit, 
but that her attorney would be submitting additional 
evidence.  She further noted that her VA records for the last 
two years or more should be introduced as new evidence.  She 
asked that the Board refer to her medical records from the 
"Memphis, TN VA."  

To date, the Board has not received any additional evidence 
from the veteran's attorney.  Notwithstanding, the Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The Board notes that the most recent VA 
treatment records associated with the claims file are from 
the VA Medical Center (VAMC) in Salisbury, North Carolina.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Ask the veteran to provide the 
names, addresses, and approximate dates 
of treatment of all health care 
providers, VA and private, where she 
has been treated since July 2005, the 
date of the Board decision.  After 
securing any necessary authorizations, 
the RO should request copies of all 
indicated records and associate them 
with the claims folder.  This should 
include records from the VAMCs in 
Salisbury, North Carolina and Memphis, 
Tennessee since July 2005.  

2.  Then readjudicate the claims in 
light of any additional evidence 
obtained.  If the claims are not 
granted to the veteran's satisfaction, 
send her and her representative a 
supplemental statement of the case and 
give them an opportunity to respond to 
it.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




